Name: Commission Regulation (EU) NoÃ 170/2010 of 1Ã March 2010 amending Regulation (EC) NoÃ 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) NoÃ 1766/92
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  EU finance
 Date Published: nan

 2.3.2010 EN Official Journal of the European Union L 51/8 COMMISSION REGULATION (EU) No 170/2010 of 1 March 2010 amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143 in conjunction with Article 4 thereof, Whereas: (1) The first indent of Article 2(4) of Commission Regulation (EC) No 1249/96 (2) provides for a reduction in the import duty of three euro per tonne where the port of unloading is a Mediterranean one and where the goods arrive via the Atlantic Ocean or the Suez Canal. To apply similar treatment to ports of unloading on the Black Sea, the above provision should be extended to those ports subject to the same conditions. (2) Regulation (EC) No 1249/96 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The first indent of Article 2(4) of Regulation (EC) No 1249/96 is replaced by the following:  on the Mediterranean (beyond the Strait of Gibraltar) or on the Black Sea and where the goods arrive via the Atlantic Ocean or the Suez Canal, the Commission shall reduce the import duty by EUR 3 per tonne,. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 161, 29.6.1996, p. 125.